El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La demandante apelada radicó nna moción interesando desestimemos el recurso de apelación interpuesto por la de-mandada María de los Angeles Nin. Alega que la sentencia recurrida fné dictada en un pleito en cobro de un crédito ga-rantizado con hipoteca constituido por Antolín Nin Martínez, causante de los demandados. Que se dictó sentencia en re-beldía contra todos los demandados excepto la apelante, que contestó la demanda, pero que en el acto del juicio oral ma-nifestó a la corte que desistía de su contestación quedando sometido el caso con la prueba que presentó la demandante.'
Alega ésta que el recurso interpuesto por la demandada apelante es frívolo por las siguientes razones:
“(a) Por tratarse como se trata de una demanda en cobro de una hipoteca por la vía ordinaria, no habiendo presentado la deman-dada prueba de clase alguna ni existiendo cuestión de hecho o de derecho a determinar iior esta corte, siendo el único motivo y pro-pósito de este recurso entorpecer y dilatar el cobro y ejecución de la sentencia, a sabiendas de que la suma que se reclama es una deuda líquida, cierta y exigible que nunca ha sido liquidada por la apelante.
“(b) Que la apelante desistió de su contestación, según aparece claramente de la sentencia dictada, no habiendo 'issue’ alguno a de-terminar por este Hon. Tribunal.
“(o) Que la sentencia dictada en este caso equivale a un desis-timiento voluntario de sus alegaciones por la apelante, no teniendo el carácter de apelable.”
En oposición a la de la apelada, radicó otra la apelante en la que señala varios defectos en la prueba, algunos de los cuales, de existir, causarían la revocación de la sentencia.
Es un hecho no controvertido que se trata del co-bro de un crédito cuya certeza consta en una escritura de hipoteca, y establecida le existencia del crédito, la prueba de su extinción incumbe al deudor. Artículo 1168 del Código Civil, edición 1930. Pero en este caso la acción no va dirigida contra el deudor original sino contra sus supuestos herederos, y en tal caso, en adición a la certeza del crédito, es *677preciso probar las circunstancias demostrativas de que la demandada es responsable de la obligación. reclamada. No se nos ba presentado una copia de la demanda para poder determinar la índole de la acción ejercitada, pues mientras de la moción de desestimación se infiere que se trata de una acción real hipotecaria por la vía ordinaria, en su alegato sostiene la apelada que la acción ejercitada es la personal en cobro de dinero. Tampoco nos ha presentado una transcrip-ción de evidencia, o exposición del caso que nos ponga en con-diciones de determinar si en la corte inferior se probaron todas las alegaciones esenciales de la demanda, pues el hecho de que un demandado desista de su contestación y se abs-tenga de presentar prueba no releva al actor de probar su caso. Como a la parte que solicita la desestimación del re-curso por frívolo incumbe demostrar la frivolidad que alega, y como la apelada no la ha probado, procede denegar da de-sestimación solicitada.